Citation Nr: 0936471	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-12 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and anxiety disorder.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for diabetes mellitus, 
type II.

4.  Entitlement to service connection for chronic fatigue 
syndrome.

5.  Entitlement to service connection for a gastrointestinal 
disability, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin rash, 
claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for a heart condition, 
claimed as due to an undiagnosed illness.


8.  Entitlement to service connection for a respiratory 
condition, claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for cervical 
neuropathy, claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for a right arm 
disability, claimed as due to an undiagnosed illness.

11.  Entitlement to service connection for a left arm 
disability, claimed as due to an undiagnosed illness.

12.  Entitlement to service connection for a disability 
afflicting the bilateral hands, claimed as due to an 
undiagnosed illness.

13.  Entitlement to service connection for a right lower 
extremity (leg and knee) disability, claimed as due to an 
undiagnosed illness.

14.  Entitlement to service connection for a left lower 
extremity (leg and knee) disability, claimed as due to an 
undiagnosed illness.

15.  Entitlement to service connection for a dental 
condition, claimed as due to an undiagnosed illness.

16.  Entitlement to an increased rating greater than 10 
percent for lumbosacral strain with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1989 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board notes the Veteran also filed a claim for 
entitlement to service connection for a neck disability.  The 
claim, which focused on a musculoskeletal disability of the 
cervical spine, was denied in an April 2009 rating decision.  
To date, the Veteran has not appealed this decision.  
Accordingly, the cervical spine claim on appeal here will 
focus solely on the neurological impairment alleged by the 
Veteran because any musculoskeletal disability of the 
cervical spine is not properly before the Board here. 

The Board notes the Veteran initiated a claim of entitlement 
to service connection for total disability based on 
individual unemployability (TDIU).  To date, the RO has not 
issued a decision in the matter, presumably because the 
issues on appeal here may affect the determination thereof.  
The issue is REFERRED to the RO for proper adjudication.

The increased rating issue of the lumbar spine as well as the 
issues of entitlement to service connection of cervical 
neuropathy,  bilateral upper and lower extremities and a 
dental condition, all claimed as due to undiagnosed illness, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran if 
further action is required on his part. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, 
the Veteran does have a current diagnosis of PTSD attributed 
to in-service combat exposure.

2.  The Veteran currently has a polysubstance abuse disorder, 
to include alcohol dependence.

3. The Veteran currently has type II diabetes mellitus, but 
the condition was not incurred in service and there is no 
causal link between his current condition and any other 
remote incident of service.

4.  The Veteran does not currently have a diagnosis of 
chronic fatigue syndrome.

5.  There is no objective evidence of chronic disability 
manifested by signs or symptoms involving chronic fatigue 
incurred in active service in Southwest Asia to a degree of 
10 percent or more.

6.  The Veteran currently has diagnoses of gastroesophageal 
reflux disease (GERD) and esophagitis, which are not due to 
any incident of his military service.

7.  The Veteran currently has a diagnosis of seborrheic 
dermatitis, which is not due to any incident of his military 
service. 

8.  The Veteran currently has diagnoses of coronary artery 
disease and hypertension, which are not due to any incident 
of his military service.

9.  Resolving all reasonable doubt in favor of the Veteran, 
the Veteran currently has asthma and bronchitis, which pre-
existed his military service, but were permanently aggravated 
by his military service. 


CONCLUSIONS OF LAW

1.  The Veteran's PTSD was incurred in active service and, 
therefore, service connection is warranted.  38 U.S.C.A. 
§§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The claim for service connection for alcoholism on a 
direct basis lacks legal merit.  38 U.S.C.A. §§ 101(16), 
105(a), and 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1(m), 3.301(a), (d), and 3.310 (2008).

3.  The Veteran's type II diabetes mellitus was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, and 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309 (2008).

4.  The Veteran's alleged chronic fatigue syndrome was not 
incurred in or aggravated by active service nor may it be 
presumed to have been incurred therein.   38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 1113, 1117 and 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 
3.317 (2008).

5.  The Veteran's gastrointestinal disability, to include 
GERD and esophagitis, was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1117 and 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 and 3.317 (2008).

6.  The Veteran's skin rash, to include seborrheic 
dermatitis, was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1117 and 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 and 3.317 (2008).

7.  The Veteran's heart disease, to include CAD and 
hypertension, was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1117 and 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 and 3.317 (2008).

8.  The Veteran's respiratory disease, to include asthma and 
bronchitis, was aggravated by active service and, therefore, 
service connection is warranted.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, 1117 and 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 and 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in June 2002.  Those letters advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  Records associated with the 
Veteran's claim for Social Security Administration (SSA) 
disability benefits have also been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his respiratory disease and psychiatric 
disabilities may be attributed to service.  Since those are 
the only claimed conditions actually shown in the service 
medical records, VA's duty to assist by obtaining a medical 
opinion extends only to this claim.  Cf. Duenas v. Principi, 
18 Vet. App. 512, 517 (2004) ("Because some evidence of an 
in-service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
postservice medical examination could not provide evidence of 
such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease.").  

Further examination or opinion is not needed regarding the 
Veteran's diabetes, gastrointestinal disease, skin disease, 
chronic fatigue syndrome claim, or cardiovascular disease 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the Veteran's military service.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for diabetes mellitus, psychoses, cardiovascular 
disease or hypertension may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because none of these 
claimed conditions were diagnosed within one year from the 
date of separation from service.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges he came back from the Middle East with 
multiple disabilities, many now claimed as due to an 
undiagnosed illness.  Specifically, the Veteran alleges he 
was a victim of chemical warfare and has many disabilities 
due to exposure to those chemicals, fumes, smoke and combat 
during service.  

The Veteran's DD-214 indicates, among other things, that the 
Veteran was awarded the Combat Action Ribbon for his combat 
service in Southwest Asia.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service. However, 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder. See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Even 
if the Board were to accept, for the sake of argument, the 
Veteran's recollections of in-service combat and chemical 
warfare, the evidence must still establish by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Credibility
 
The Board further notes, in accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006), lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is generally credible 
regardless of the lack of contemporaneous medical evidence.  
For service connection to be established by continuity of 
symptomatology, however, there must be medical evidence that 
relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the appeal has been complicated because the 
Veteran has submitted voluminous statements and articles that 
tend to contradict each other.  The Veteran himself concedes 
he "says the wrong words" than what is meant and blames the 
inconsistencies on some sort of "dementia."  The Veteran 
has never been diagnosed with dementia, but as will be 
discussed below, has been diagnosed with numerous psychiatric 
disorders, to include some with psychotic features.  

VA and private medical treatment records, moreover, similarly 
indicate the Veteran is a "poor historian" and that 
rendering diagnoses of the Veteran's complaints has proven 
difficult because of the Veteran's wavering symptomatology.  
This is explained more thoroughly below.  

In light of the conflicting statements rendered by the 
Veteran, the Board notes that while the Veteran's statements 
were considered, his statements are discounted based on the 
evidence counting against his credibility.  Credibility is an 
adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the appellant's 
statements are inconsistent.  

Psychiatric Disability, to include PTSD

The Veteran alleges he has PTSD due to combat exposure in the 
Middle East.  The Veteran never specifically describes a 
particular stressful in-service event, but in light of his 
Combat Action Ribbon, the Board concedes the Veteran had in-
service combat exposure.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f) and 4.125 (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV)). 

In light of the character of the Veteran's service, the 
pertinent inquiry is whether the Veteran has a medical 
diagnosis of PTSD linked to in-service combat exposure.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board concludes he does.

After service, the Veteran has been diagnosed inconsistently 
throughout time with various psychiatric disabilities to 
include generalized anxiety disorder, somatization disorder, 
schizophrenia, temporal lobe epilepsy, bipolar disorder, 
schizoaffective disorder and PTSD.  The Veteran first 
complained of symptoms he associated with PTSD, such as 
nightmares and intrusive memories, in a Persian Gulf War 
screening examination in May 1994, two years after separation 
from the military.  At that time, the Veteran was diagnosed 
with anxiety.  VA outpatient treatment records from 1994 to 
2008 inconsistently diagnose the Veteran, but consistently 
rule out PTSD as a possibility.  

The Veteran was afforded a VA psychiatric examination in 
April 2005 where the examiner diagnosed the Veteran with 
anxiety disorder and specifically ruled out dementia and 
PTSD.  The examiner noted the Veteran endorsed a number of 
PTSD symptoms, but "his symptoms are not very classical as 
compared to symptoms seen in other individuals."  The 
examiner concluded the Veteran likely had an anxiety 
disorder, but could not be more specific because the Veteran, 
"gives a variety of symptoms that are somewhat vague and 
overlapping and somewhat inconsistent.  I do not believe that 
he has a diagnosis of posttraumatic stress disorder...."

As for whether the Veteran's anxiety disorder could be 
related to his combat service, the examiner opined as 
follows:

Although it may be arguable that being in a war 
area and having witnessed explosions may 
constitute [a traumatic incident].  However, his 
complaints about nightmares are not of his 
previous experience.  The nightmares seem to be 
more of a global nature including situations in 
which he was never exposed to.... Taking his 
symptoms in its totality, there is little evidence 
to show that it points towards diagnosis of 
posttraumatic stress disorder.

The examiner also noted the Veteran's condition is severe 
mainly due to his own endorsement of certain symptoms.  That 
is, the Veteran's own perception of its severity causes his 
psychiatric disability to be severe.  The Board finds the 
examiner's opinion compelling.  It is based on a thorough 
review of the claims folder and a thorough examination with 
the Veteran.  Although the examiner acknowledges the 
Veteran's combat service, it is ultimately found his symptoms 
do not support a diagnosis of PTSD or any other psychiatric 
condition related to combat.

The Board notes, however, in March 2009 the Veteran started 
seeing a different VA therapist who indicated, in a March 
2009 statement, that the Veteran "seems to have Post 
Traumatic Stress Disorder (PTSD)."  This is not a definitive 
diagnosis, and subsequent treatment records from this VA 
therapist are not of record.  The statement, however, 
suggests the VA is now treating the Veteran for, among other 
things, PTSD.

Also in contrast to the April 2005 VA examiner's opinion, the 
Veteran sought additional opinions from private physicians.  
Indeed, these doctors (as well as VA doctors) note the 
Veteran's sheer perseverance to prove he indeed has PTSD.  
The Veteran sought treatment from a private psychiatrist, Dr. 
Rodriguez-Winter, from July 2007 to January 2008.  Dr. 
Rodriguez-Winter never diagnosed the Veteran with PTSD, but 
did opine that the Veteran's psychiatric problems have some 
relation to his military service.  In January 2008, for 
example, Dr. Rodriguez-Winter concluded the Veteran likely 
exhibited anxious personality style prior to his entry into 
the military and by the time he separated from the military, 
the Veteran "exhibited signs of generalized anxiety 
disorder, social phobia, alcoholism and binge eating."  

The Veteran also sought treatment from an internal medicine 
group from October 2006 to June 2007 where the Veteran was 
diagnosed, for the first time, with PTSD related to his 
combat military service.  Those treatment records acknowledge 
the Veteran's lengthy history of anxiety disorder and 
depression, but find a diagnosis of PTSD more appropriate 
given the Veteran's military history and history of 
nightmares and flashbacks.  

As explained above, the Veteran's reported symptomatology has 
differed significantly throughout time.  Many examiners noted 
the Veteran's sheer insistence in "proving" he has PTSD and 
his wavering symptomatology.  It is unclear whether any VA or 
private physician ever had a clear picture of the Veteran's 
symptomatology in rendering their diagnoses.  However, the 
Veteran at the very least has a diagnosis of PTSD related to 
combat exposure in the military consistently from one 
treating provider.  This diagnosis is in sheer contrast to 
other VA and private psychiatrists, which are equally 
compelling and persuasive.  In light of the medical evidence, 
however, the Board concludes the Veteran is entitled to the 
benefit of the doubt and, therefore, entitlement to service 
connection for a psychiatric disability, to include PTSD, is 
warranted.   

Alcoholism

The Veteran contends that his alcoholism initiated as a 
result of his military service. He states that he begun 
drinking in the military in order to "fit in" and quickly 
became alcohol dependant. 

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99; see also VAOPGCPREC 
2-98.  That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on 
the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

The Veteran's claim for direct service connection for a 
substance abuse disorder must be denied.  The Veteran filed 
this claim in 2002, and the law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a claimant's abuse of 
alcohol or drugs for claims filed after October 31, 1990.  In 
a case where the law is dispositive of a claim on appeal, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  
There is a lack of entitlement under the law to direct 
service connection for drug and alcohol-related disorder, and 
the Board does not have the authority to grant the Veteran's 
claim.  

Diabetes Mellitus, Type II

It is unclear on what basis the Veteran alleges his diabetes 
is related to his military service, but the Veteran in 
general alleges he was exposed to various chemicals while 
stationed in the Middle East as well as explosions, smoke and 
fumes.  He further alleges he returned home with many 
disabilities, to include diabetes, due to this exposure.

As indicated above, service connection means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

The Veteran's service treatment records are negative for any 
complaints, treatment or diagnoses consistent with diabetes 
mellitus, type II.  The Veteran entrance and separation 
examination, moreover, are silent as to diabetes or any 
diabetes-related symptomatology.  In short, his service 
treatment records are devoid of any facts consistent with a 
chronic condition.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  The pertinent inquiry, then, is whether the 
Veteran's current diagnosis of diabetes is related to any 
incident of his military service.  The Board concludes it is 
not. 

It is unclear when the Veteran was first diagnosed with 
diabetes mellitus, type II, but it is noted in his VA 
outpatient treatment records in 2005 after routine lab work 
indicated the abnormality and ultimately led to the 
diagnosis, over one decade after service.  Since that time, 
the Veteran has been treated with a low carbohydrate diet and 
medication.  

The Veteran was afforded a VA examination in April 2005 where 
the examiner noted the diagnosis of diabetes mellitus, type 
2, dated back to 2005, but did not proffer an opinion as to 
likely etiology.  Rather, the examiner classified his 
diabetes as "adult on-set," and noted it was years after 
his separation from the military.  It is also noteworthy that 
the April 2005 VA examiner noted the Veteran was a poor 
historian.

The Board has considered the Veteran's statements that his 
diabetes is related to his military service, but there simply 
is no medical evidence indicating a relationship between his 
diabetes mellitus and any incident of service.  The Board 
finds compelling that no medical professional has ever 
indicated such a relationship. 

Accordingly, the Board concludes service connection for 
diabetes mellitus, type II, must be denied.  As reflected by 
the discussion above, the preponderance of the evidence is 
against the Veteran's claim. As such, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for diabetes mellitus, type II must be denied. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Undiagnosed Illness 

The Veteran filed many claims on the basis of returning from 
Southwest Asia with "Persian Gulf War Syndrome."  That is, 
he claims since returning from the Middle East, he has 
suffered with chronic fatigue, gastrointestinal problems, 
skin rashes, heart disease and respiratory disease caused by 
"undiagnosed illness."

A statutory presumption exists for chronic disabilities 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011 confirmed by 
objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(2)(ii) (emphasis added).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, signs or symptoms involving fatigue, skin, 
the respiratory system, the gastrointestinal system and the 
cardiovascular system.  38 C.F.R. § 3.317(b).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(2-5).

For reasons to be explained below, the Board finds this 
presumption inapplicable here as to any of the claimed 
conditions. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Chronic Fatigue

For claims of undiagnosed illnesses, the Board further finds 
noteworthy that 38 C.F.R. § 3.317(a)(2)(i)(B) further states 
that VA, as yet has not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multi- symptom illness;" therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome as currently meeting this definition.  See 68 Fed. 
Reg. 34539- 543 (June 10, 2003) (emphasis added).  It was 
provided, however, in new 38 C.F.R. § 3.317(a)(2)(i)(B)(4) 
that the list may be expanded in the future when the 
Secretary determines that other illnesses meet the criteria 
for a "medically unexplained chronic multi-symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i) (emphasis added).  

In this case, the Veteran alleges he suffered with chronic 
fatigue and sleeplessness since his military service. 

The crucial inquiry here that must be addressed is whether 
the evidence supports a finding of a "qualifying chronic 
disability" manifested by an undiagnosed illness as defined 
above.  The Board concludes it does not.

Service treatment records do not indicate any chronic 
complaints, treatment or diagnoses of a sleep disorder or 
chronic fatigue syndrome.  After service, it is clear the 
Veteran did complain periodically of sleep disturbances, but 
usually in the context of psychiatric treatment or treatment 
for his diagnosed sleep apnea.  With regard to his 
psychiatric treatment, sleep disturbances, nightmares and an 
inability to stay asleep were associated with the psychiatric 
diagnoses and not a separate disability in and of itself.  

The Veteran has also been diagnosed with sleep apnea and 
sleeps with a CPAP occasionally.  The Veteran's sleep apnea 
is not service-connected and no medical professional has ever 
attributed the diagnosis to his military service.  

The Board finds noteworthy, aside from the Veteran's 
complaints of sleep disturbances, the VA and private medical 
records are silent as to any complaints, treatment or 
diagnoses of fatigue specifically.

It appears from the record, there is no objective 
confirmation of chronic fatigue specifically.  Fatigue is not 
noted in the Veteran's service treatment records or 
thereafter.  The medical records, both in-service and 
thereafter, do indicate sleep disturbances, but these sleep 
disturbances are medically attributed to diagnosed 
disabilities, specifically psychiatric diagnoses and sleep 
apnea, and not a separate disability in and of itself.  The 
Veteran simply has never been diagnosed with chronic fatigue 
syndrome.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

First and foremost, to establish service connection in the 
absence of a presumption, there must be medical evidence of a 
current diagnosis.  There is no such evidence here.  As 
explained above, the Veteran's medical records throughout 
time are silent as to complaints, treatment or diagnoses with 
regard to fatigue specifically.  The Veteran has continuously 
complained of sleep disturbances throughout time, but such 
disturbances have been attributed to other, non service-
connected disabilities.  

The Board has considered the Veteran's statements that he has 
suffered with chronic fatigue ever since the military.  
Although he believes this condition is due to his foreign 
service, he is a layman and has no competence to offer a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Regrettably, no doctor has ever opined that the 
Veteran has a chronic fatigue disability related to his 
military service.  Rather, the medical evidence 
overwhelmingly indicates the Veteran's sleep disturbances are 
related to non service-connected diagnosed disabilities.  
Again, no medical professional has ever objectively noted 
fatigue specifically or diagnosed the Veteran with a chronic 
fatigue disability.  Indeed, there is medical evidence to the 
contrary. For these reasons, the Board finds that service 
connection for chronic fatigue syndrome is not warranted.  

Gastrointestinal Disability, Skin Rash, Heart Disease

As explained above, a statutory presumption exists for 
chronic disabilities resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2007 confirmed by objective indications.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii).  Signs or 
symptoms which may be manifestations of an undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to, signs or symptoms 
involving the gastrointestinal system, the skin, the 
cardiovascular system and the respiratory system.  38 C.F.R. 
§ 3.317(b).  

Obviously the presumption is inapplicable where there is an 
actual diagnosis attributed to the symptoms.  In this case, 
post-service medical records reflect diagnoses of GERD, 
esophagitis, seborrheic dermatitis, CAD and hypertension.  

Although the presumption is inapplicable, service connection 
may still be established on a direct basis if there is 
evidence of current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, 12 Vet. App. at 253.

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of any gastrointestinal, 
skin, or heart disease.  The Veteran's 1992 separation 
examination is silent as to any abnormality involving the 
Veteran's gastrointestinal system, skin or cardiovascular 
system.  In short, the service treatment records are devoid 
of any findings consistent with chronic conditions of the 
gastrointestinal, skin or cardiovascular systems.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran has a GI, skin or heart 
disability related to any remote incident of his military 
service.  The Board concludes he does not. 

After service, VA and private treatment records indicate 
diagnoses and treatment for GERD, esophagitis, seborrheic 
dermatitis, CAD and hypertension.  The Veteran was first 
diagnosed with dermatitis in a May 1994 Persian Gulf War 
examination, two years after service.  Since that time, the 
Veteran's treatment records occasionally indicate a skin 
rash, seborrheic dermatitis, but at other times note no skin 
abnormality.  The Veteran's GERD, esophagitis, CAD and 
hypertension were diagnosed years after separation from the 
military, noted in treatment records from 2001 to 2008.  No 
medical professional has ever linked any of these conditions 
to any remote incident of his military service. 

The Board has considered the Veteran's statements that his 
conditions are related to exposure to smoke and fumes in the 
military, but there simply is no medical evidence indicating 
a relationship between his various diagnoses and any incident 
of service.  

Accordingly, the Board concludes service connection for 
gastrointestinal disabilities, skin disability, and 
cardiovascular disease must be denied.  As reflected by the 
discussion above, the preponderance of the evidence is 
against the Veteran's claim.  As such, the benefit-of-the-
doubt rule does not apply, and the claims for service 
connection must be denied. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In regard to all claims on appeal here, the Veteran submitted 
various medical literature in support of his claims.  The 
Board notes such generic texts, which do not address the 
facts in this particular Veteran's own case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.

     Respiratory Disease

Here, the Veteran alleges inhaling smoke and fumes from 
various explosions during his military service caused or 
aggravated his respiratory disease.

As explained, the presumption for "undiagnosed illnesses" 
is inapplicable where there is an actual diagnosis.  See 
generally 38 C.F.R. § 3.317(b).  In this case, the Veteran's 
medical records indicate diagnoses of asthma and bronchitis.

The Veteran's service treatment records indicate the Veteran 
was diagnosed with asthma as a child, prior to entering the 
military.  During service, he was treated on a few occasions 
for asthma, bronchitis and upper respiratory infections.

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137 
(West 2002). The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the Veteran later 
complains was not detected. See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease. 38 C.F.R. § 3.306(a). Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. See 
38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995). Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit), Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a 
claim for service connection for that disorder, 
but the Veteran may bring a claim for service-
connected aggravation of that disorder.  In that 
case section 1153 applies and the burden falls on 
the Veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Therefore, in this case, since the Veteran's asthma was 
detected on his August 1988 enlistment examination, the 
crucial inquiry is whether his pre-existing condition was 
aggravated by any remote incident of service. The Board 
concludes it was.

After service, the Veteran has consistently complained of 
breathing problems, and has, throughout time been diagnosed 
with various respiratory conditions, to include mild 
obstructive ventilatory defect/mild obstructive airways 
disease, asthma and bronchitis.  Specifically, the May 1994 
Persian Gulf War examination noted the Veteran's complaints 
of breathing problems and diagnosed him with mild obstructive 
ventilatory defect/mild obstructive airways disease, but no 
nexus opinion was rendered at that time.  VA outpatient 
treatment records from 1994 through 2008 notes, periodically, 
the Veteran's complaints of shortness of breath sometimes 
associating a diagnosis with the complaints, and sometimes 
indicating "etiology unknown."  The confusion is likely due 
to the Veteran's wavering symptomatology throughout time.  As 
indicated above, many physicians indicated their frustrations 
with the Veteran's wavering complaints and inconsistent 
symptomatology.  Throughout time, physicians have 
consistently indicated rendering diagnoses for the Veteran 
has been extremely difficult. 

The Veteran was afforded a VA examination in April 2005 where 
the examiner noted the Veteran's in-service treatment for 
bronchitis and asthma as well as the fact that the Veteran's 
asthma pre-dated his military service.  At that time, the 
Veteran indicated he did not have any asthmatic attacks, but 
rather has a chronic cough and respiratory infections two 
times a year on average.  On physical examination, the 
Veteran exhibited a faint wheezing, but chest x-rays were 
within normal limits.  The examiner diagnosed the Veteran 
with "asthma/bronchitis," opining, at that time that "It 
is as least as likely as not that the Veteran's asthma was 
aggravated by his service time." 

At the time the opinion was rendered, however, pulmonary 
functioning tests had not yet been completed or analyzed by 
the examiner.  In September 2007, however, the examiner 
proffered an addendum to his original opinion upon reviewing 
pulmonary function tests from February 2004, June 2005 and 
April 2005.  The examiner found no significant difference, 
and opined as follows:

After review of the pulmonary functions from Ann 
Arbor with respiratory and pulmonary the test 
quality was questionable and it was decided that 
it would be pure speculation to determine if the 
Veteran's asthma was aggravated by his service 
connection.

Although the examiner's opinion and addendum is based on a 
thorough examination and complete review of the claims 
folder, the ultimate opinion rendered by the examiner leaves 
the question of service connection unresolved.  

The medical records throughout time reflect the Veteran 
consistently complained of breathing problems, chronic cough 
and shortness of breath.  His diagnoses throughout time 
differed, mainly due to the Veteran's psychiatric-based 
quirks, but it is clear the Veteran has had continuous 
symptomatology since service.  While his asthma pre-dated 
service, it is clear the Veteran suffered bronchitis and 
upper respiratory infections while in service, which 
continued thereafter.  

There is no clear medical nexus indicating the Veteran's 
asthma was aggravated by his military service, but the April 
2005 examiner does not rule out the possibility of 
aggravation.  Rather, the pulmonary function tests throughout 
time were of questionable quality that the examiner could not 
render a definitive opinion either way.  The Board concludes 
the medical evidence is, at the very least, in relative 
equipoise.  As such, the Veteran is entitled to the benefit 
of the doubt and entitlement to service connection for 
asthma/bronchitis is warranted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.

Entitlement to service connection for alcoholism is denied.

Entitlement to service connection for diabetes mellitus, type 
II, is denied.

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for a gastrointestinal 
disability, claimed as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for a skin rash, claimed as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for a heart condition, 
claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for asthma/bronchitis is 
granted.


REMAND

The Veteran alleges he has suffered from tremors of the 
bilateral upper and lower extremities, with occasional 
numbness and a burning sensation, since his military service.  
Specifically, the Veteran has periodically complained of his 
bilateral arms, hands, legs and knees.  The Veteran further 
alleges he has "bleeding gums" and other dental 
abnormalities since his military service.  The Veteran 
believes he is a victim of chemical warfare and was exposed 
toxins during his combat service in the Middle East.  He also 
believes he has "Gulf War Syndrome" causing these, among 
other, complaints.

In regard to his low back, the Veteran alleges his low back 
is worse than currently rated and is increasingly more 
painful when used. 

For reasons to be explained below, a remand is necessary for 
further development of the claims and to reconcile 
conflicting medical evidence.  The RO, however, should also 
take this opportunity to obtain recent VA outpatient 
treatment records from April 2008 to the present.

Cervical Neuropathy, Upper and Lower Extremities (Arms, 
Hands, Legs and Knees)

As indicated in the introduction, the Board notes that the 
Veteran's cervical neuropathy claim is limited to merely a 
neurologic disability claim involving the cervical spine.  
The Veteran also claimed a musculoskeletal disability 
afflicting his neck, which was denied in an April 2009 rating 
decision.  The Veteran, to date, has not appealed the 
decision and, therefore, the claim is not properly before the 
Board here.  

As explained above, this claim is complicated by the 
Veteran's poor memory, and inconsistent symptoms throughout 
time.  On further inspection, it is clear the Veteran's upper 
and lower extremities, along with his cervical neuropathy 
claim are related to neurologic symptomatology and not 
musculoskeletal symptomatology.  That is, his claims are in 
regard to his alleged "tremors" of the bilateral upper and 
lower extremities, which he believes may be related to an 
undiagnosed illness involving his neurologic system, to 
include the neck.  Accordingly the claims are "inextricably 
intertwined."  The Court has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  
Indeed, the claims alleged by the Veteran may indeed 
medically prove to be due to only one medical disability 
rendering the other claims moot.  The RO is advised to fully 
develop and adjudicate the neurological claims together. 

With regard to these claims, the Board concludes there simply 
is not enough medical evidence to issue a decision here.

The duty to assist requires the VA to afford the Veteran a VA 
examination when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records confirm complaints of 
weakness of the lower extremities and a "resting tremor" of 
unknown etiology.  Specifically, the Veteran developed 
mechanical low back pain shortly after boot camp.  In April 
1992, he further complained of weakness of the lower 
extremities and a resting tremor of all extremities.  
Neurological testing came back within normal limits but the 
Naval Hospital Medical Board Report indicates the Veteran 
"develops intention tremor, but physical examination is 
normal."  A medical discharge was recommended.  

Since service, the Veteran has consistently complained of 
"tremors," a "burning sensation" in his extremities or 
weakness and numbness in the extremities.  At all times, 
neurological testing has returned within normal limits.  An 
October 2007 occupational therapy report, however, does 
indicate treatment for carpal tunnel syndrome.  VA outpatient 
treatment records, most notable from February 2005, associate 
the Veteran's "tremors" with his psychological disability.  
In April 2005, the Veteran was afforded a VA psychiatric 
examination where the examiner noted the tremors and further 
noted the severity of the Veteran's condition is 
significantly linked to his own perception of severity.  

Other VA outpatient treatment records note the Veteran's 
complaints of "burning" or "twitching muscles," but with 
no rendered diagnosis.  In June 2003, the VA doctor indicated 
the medical evidence showed some evidence of possible 
cognitive dysfunction, but otherwise found no evidence of any 
neurological abnormality.  A 2002 VA record links the 
Veteran's tremors to his alcohol and drug dependence.

The Veteran was afforded a disability determination 
examination in September 2002, in relation to his Social 
Security Administration (SSA) disability benefits claim.  The 
examiner at that time diagnosed the Veteran with, among other 
things, paresthesias of hands and forearms, etiology unknown.  

In short, the medical evidence shows the Veteran has 
complained of and exhibited symptoms of unexplained tremors, 
burning and numbness in the extremities since service.  There 
is at least one record noting a possible diagnosis of carpal 
tunnel syndrome, but the bulk of the evidence notes normal 
neurological testing.  While the VA doctors appear to link 
the Veteran's tremors to psychiatric disability or alcohol 
dependence, the September 2002 SSA examiner merely notes, 
etiology unknown.  The medical evidence also differs on 
whether the tremors are an unintentional "twitch" or an 
intentional quirk due to his psychiatric disabilities. 

The Board also notes that by this decision, service 
connection has been granted for PTSD.  Accordingly, to the 
extent the Veteran's tremors are related to his PTSD or other 
psychiatric disability, it is not medically discernable by 
the evidence whether his tremors are a distinct and separate 
disability or merely a manifestation of his PTSD.  For these 
reasons, a VA examination is necessary to clarify the 
inconsistent findings in the medical record. 

Dental Condition

The Veteran alleges he suffered with chronic bleeding gums 
and tooth decay since service.  The Board notes, however, it 
does not appear the Veteran's service dental treatment 
records are of record.  The Veteran's representative, in a 
June 2009 statement, also argued the Veteran's service 
treatment records are currently incomplete.  The RO should 
make additional efforts to locate the Veteran's service 
dental treatment records.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are considered part of the record 
on appeal since they are within VA's constructive 
possession).  

The Veteran was afforded a VA dental examination in April 
2005 where he was diagnosed with pain due to dentine and 
decay.  In denying the Veteran's claim, the RO did not 
consider whether the Veteran could be service connected for 
outpatient dental treatment purposes. Mays v. Brown, 5 Vet. 
App. 302 (1993). While dentine and decay may not be a 
disabling condition, it may still be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment. See 38 
C.F.R. § 3.381 (treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are defined as non-
disabling conditions, and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment). 

Additionally, although the Veteran was sent a duty-to-notify 
letter in June 2002, the letter did not fully conform to the 
Veterans Claims Assistance Act (VCAA) in that it did not 
notify him of the dental regulations and his ability to 
receive service connection for dental treatment purposes. 
Accordingly, the VCAA was not fully complied with and the RO 
must send a letter to the Veteran identifying the applicable 
regulations, the evidence necessary to substantiate the 
claim, the evidence presently of record, the Veteran's and 
VA's respective responsibilities in development of evidence, 
and an explanation as to the information or evidence needed 
to establish a disability rating and effective date for the 
claim on appeal, as outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  
 
Increased Rating for Lumbosacral Strain

The Veteran filed his claim for an increased rating for his 
low back in June 2002.  The Veteran is currently rated 10 
percent disabled under Diagnostic Code 5295 (lumbosacral 
strain).  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2002), including the rating criteria for 
evaluating disabilities of the lumbar spine.

Effective September 23, 2002, and September 26, 2003, VA 
revised the criteria for evaluating intervertebral disc 
syndrome and general diseases and injuries of the spine.  68 
Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  Effective from September 26, 2003, 
disabilities of the thoracolumbar spine are to be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, among other things, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
Id. at Note (1).

The Veteran was notified of the new regulations, but was 
never notified of the old regulations.  Accordingly, the RO 
should give the Veteran notice of all the old and new 
applicable regulations and the opportunity to submit evidence 
and argument.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Thereafter, the RO should readjudicate the claim specifically 
considering both the old and new criteria.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination in October 
2007, two years ago.  Since that time, the Veteran still 
complains of back pain increased on use and neurological 
numbness, tingling and burning of the lower extremities.  
Since it is necessary to remand this claim for other reasons, 
the RO should afford the Veteran a VA examination, to include 
a neurological examination.


Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
service connection for tooth and gum 
problems/bleeding gums to include relevant 
dental regulations outlining the Veteran's 
ability to receive service connection for 
dental treatment purposes.  Corrective 
notice should also be issued for the 
increased rating spine claim to include 
citation to the old spine regulations.  

2.  Obtain the Veteran's medical records 
from: 

*	the VA Medical Center in Ann Arbor, 
Michigan from April 2009 to the 
present; and 

*	the VA Outpatient Clinic in Toledo, 
Ohio from March 2009 to the present.

All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  Obtain the Veteran's service dental 
records from the NPRC or any other 
appropriate agency for his military 
service from July 1989 to October 1992.  
All efforts to obtain these records should 
be fully documented, and the agency(ies) 
must provide a negative response if 
records are not available.

4.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for appropriate VA examinations for the 
claimed cervical neuropathy, tremors, 
numbness and burning of his bilateral 
arms, hands, legs and knees to determine 
the extent and likely etiology of any 
condition(s) found, especially in light of 
the in-service findings of "resting 
tremor, unknown etiology."  The 
examiner(s) specifically should address 
the following questions: 

*	Does the Veteran have any diagnosable 
neurological condition of the 
cervical spine, bilateral hands, 
bilateral arms, bilateral knees or 
bilateral legs, to include but not 
limited to carpal tunnel syndrome?
*	If so, are any of the diagnosed 
conditions related to the Veteran's 
in-service complaints of "tremors," 
diagnosis of mechanical low back 
strain or any other incident of 
service? 
*	Are any of the Veteran's diagnosed 
conditions secondary to his service-
connected PTSD or mechanical low back 
strain?
*	For any complaints of tremors, 
numbness, burning or weakness of the 
extremities that are not due to a 
diagnosed disorder, is it as likely 
as not that it is a manifestation of 
an undiagnosed illness is related to 
the Veteran's service in the Persian 
Gulf? 

The claims folder must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  
 
5.  After the above is complete and records 
are obtained, to the extent available, 
schedule the Veteran for an orthopedic and 
neurological examination for his low back 
condition, to ascertain any and all current 
disabilities he has in connection with his 
service-connected low back condition and 
the current level of severity of each 
condition. The examiner must conduct all 
necessary tests to ascertain the 
neurological and orthopedic manifestations, 
if any, of the Veteran's low back 
condition. 

The examiner must be instructed to review 
the entire claims folder, to include all 
service medical records, the prior VA 
examinations, and a copy of this decision

The examiner should also provide a medical 
opinion with regard to what overall effect, 
if any, the Veteran's service-connected 
back condition has on his ability to obtain 
and retain employment; that is, whether it 
would preclude an average person from 
obtaining, or retaining, substantially 
gainful employment. 

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

5. Thereafter, readjudicate the Veteran's 
claims. If the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, which includes notice and 
consideration of the old and new spine 
rating criteria, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


